DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 14, and 20 have been amended in the response filed April 26, 2021.
Claims 2, 4-6, 8-12, 16, 18, 23-24, 27-30 remain in a previous presentation.
Claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8-12, 14, 16, 18, 20, 23-24, and 27-30 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0156921 to Kohli, et al. (“Kohli”) in view of U.S. Patent Publication No. 2015/0193583 to McNair, et al. (“McNair”).

Regarding claim 1, Kohli discloses: 
A method, in a data processing system comprising a processor and a memory, ([0005] and [0042]: disclosing a processor and memory used to identify questions, construed as data requests, such as click requests for data, and predict answers, construed as the data that is presented as a result of the data requests.) the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, the method comprising: ([0042]: disclosing an algorithm learned from user’s interactions with medical records, for example radiologists, which predicts the most relevant data a radiologist would like to view.  Anticipates the user’s questions, desired data to look at, and then presents the anticipated records as an answer to the user’s anticipated data questions.);
training, by a personalized interaction learning engine, a machine learning model, comprising: (para. [0143]: the imaging related clinical context (IRCC) includes machine-learning);
monitoring interaction of a user with an electronic medical record (EMR) to identify (para. [0042]: the reference teaches monitoring “what users click on and view,” within an electronic health record to develop “usage information,” construed as a user interaction pattern) one or more questions entered by the user into an input device (para. [0042]: the users click on and view specific parts of the patient and image-specific information, construed as one or more questions entered by the user) and submitted to a cognitive question answering system (para. [0156]: questions are analyzed by a machine learning system, construed as submitted to a cognitive question answering system. Note: Examiner is construing the term “questions” to include patterns of data or document requests);
identifying a first set of questions within a predetermined set of questions that match the one or more questions entered by the user; (para. [0042]: the system identifies patterns of what users clicked on and viewed, this sequence of data requests is construed as a first set of questions, which are requests for patient and image-specific information from disparate source systems (para. [0039]), construed as a predetermined set of questions);
correlating the one or more questions entered by the user to the first set of questions; and (para. [0042]: the data patterns/questions are interpreted to gain context, such as to identify underlying conditions (see para. [0044]), construed as correlating the questions entered by the user to the first set of questions);
training the machine learning model based on the correlation between the one or more questions entered by the user and the first set of questions; (para. [0031]: the deep learning model incorporates “feedback to learn over time how to best select and present relevant clinical data,” which includes the patterns of usage, construed as training the machine learning model based on the interaction patterns.);
monitoring, by an interaction monitoring component executing within the question prediction and answering engine, interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern; (para. [0042]: monitoring “what users click on and view,” (users include care providers, see para. [0086]), construed as medical professionals.  The system uses the model trained using user’s interaction patterns and then uses the model results for future users, such as the claimed “medical professional”, to anticipate their “questions,” or data request, and produce the data they most likely desire, or “answers” to their “questions”.);
applying, by a question selection component executing within the question prediction and answering engine, the machine learning model to the medical professional interaction pattern (para. [0042]: a “deep learning algorithm,” construed as a machine learning model, is applied to the usage information) to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR (para. [0042]: the system identifies data patterns/questions from multiple users to gain context, construed as a second set of questions, from disparate source systems (para. [0039]), construed as a predetermined set of questions) wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern; (para. [0042]: the IRCC provides clinical decision support, such as determining a question of interest to a user (construed as a determining the set of questions that correlate to the interaction pattern), see paras. [0031]);
submitting, by a question submission component executing within the question prediction and answering engine, the second set of questions to the cognitive question answering system; (para. [0156]: the prior identified patterns/gained contexts, construed as the second set of questions, are analyzed by a machine learning system, construed as submitted to a cognitive question answering system);
receiving, by an answer processing component executing within the question prediction and answering engine, answers to the second set of questions from the cognitive question answering system based on the patient EMR; (para. [0158]: the usage patterns/questions, are received by a relevancy algorithm to determine an indication of relevancy, construed as an answer. Such as identifying relevant documents and data for a clinical scenario such as a foot x-ray);
processing, by the answer processing component, the answers to the second set of question to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and ([0044]: the context (including reasons for an exam or underlying patient conditions) is interpreted to answer queries, such as a patient’s underlying condition. [0158] and [0159], such as identifying relevant documents and data for a clinical scenario such as a foot x-ray);
outputting, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional. ([0041]: the system displays pertinent information to the user. [0159] and [0160] Such as outputting documents found to be associated with the event (e.g. foot x-ray) to help enrich and enlighten examination, diagnosis and treatment for the patient).
Kohli discusses using [0161] using natural language processing for documentation and that user data requests are monitored; However Kohli, does not explicitly recite where the user’s data requests that are monitored are in the form of natural language questions.
McNair teaches that it is old and well known in the art of data entry and analysis for healthcare analytics at the time of filing to include: natural language questions (para. [0167]: to track and use data requests in the form of natural language questions, such as “do you have swelling in your ankles or legs?” (Fig. 5E) to improve convenience of diagnosis. [0194] teaches scenarios where questions are based on the providers specialty and patient’s condition).
Therefore, it would have been obvious to one having ordinary skill in the art of data entry and analysis for healthcare analytics at the time of filing to modify the data requests in Kohli to include natural language questions, as taught by McNair, in order to improve convenience and diagnoses. 

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
determining a context of the interaction of the medical professional with the patient EMR; and (Kohli, para. [0041]: the system determines a context of a user’s usage information);
However, Kohli does not explicitly recite prioritizing the second set of questions based on the determined context.
McNair teaches that it is old and well known in the art of healthcare at the time of filing to include: prioritizing the second set of questions based on the determined context.  (McNair – paras. [0165] and [0167]: the method, 4900 includes a making a clinical decision related a health condition that determines subsequent questions in a series of questions based on the answer to an earlier question, e.g., the earlier question determines the context of the interaction and the subsequent questions are prioritized based on the earlier question).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Kohli to include prioritizing the set of questions based on the determined context, as taught by McNair, because McNair suggests this feature is beneficial to improving predictive, preventative, screening and monitoring services. 

Regarding claim 6, the combination discloses each of the limitations of claim 4 as discussed above. However, Kohli does not explicitly recite wherein prioritizing the set of questions comprises prioritizing the set of questions based on what medications the patient is taking, medication side effects, patient vital signs, or blood test results.
McNair teaches that it is old and well known in the art of healthcare at the time of filing to include: wherein prioritizing the second set of questions comprises prioritizing the second set of questions based on what medications the patient is taking, medication side effects, patient vital signs, or blood test results. (McNair – para. [0122]: the method of McNair discloses facilitating decision making by considering such variables as medications).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Kohli to include wherein prioritizing the set of questions comprises prioritizing the set of questions based on what medications the patient is taking, medication side effects, patient vital signs, or blood test results, as taught by McNair, because McNair suggests this feature is beneficial to improving predictive, preventative, screening and monitoring services. 

Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein processing the answers to the second set of questions comprises modifying a form of the answers to be included in a graphical user interface (GUI). (Kohli, para. [0041]: the system displays pertinent information in a condensed format, construed as modifying the form of the answers).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein outputting the report comprises generating a graphical user interface (GUI) to present the answers to the second set of questions to the medical professional as a tailored, cognitive information retrieval.  (Kohli, para. [0041]: the system displays pertinent information in a condensed format, construed as modifying the form of the answers).

Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
wherein the GUI presents the answers to the second set of questions in association with the second set of questions.  (Kohli, para. [0041]: the system displays pertinent information, construed as answer, which as associated with the set of questions).
Regarding claim 11, the combination discloses each of the limitations of claim 9 as discussed above. However, Kohli does not explicitly recite wherein the GUI provides links to portions of the patient EMR in association with the answers to the set of questions.
McNair teaches that it is old and well known in the art of healthcare at the time of filing to include: wherein the GUI provides links to portions of the patient EMR in association with the answers to the second set of questions.  (McNair – para. [0188]: the method of McNair discloses providing a link to a portion of a patient’s chart [see Figs. 5A-5F] in response to a submitted answers).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Kohli to include wherein the GUI provides links to portions of the patient EMR in association with the answers to the set of questions, as taught by McNair, because McNair suggests this feature is beneficial to improving usability. 

Regarding claim 12, the combination discloses each of the limitations of claim 9 as discussed above. However, Kohli does not explicitly recite wherein the GUI presents areas needing additional data retrieval based on questions in the set of questions for which an answer could not be found in the patient EMR.
McNair teaches that it is old and well known in the art of healthcare at the time of filing to include: wherein the GUI presents areas needing additional data retrieval based on questions in the second set of questions for which an answer could not be found in the patient EMR.  (McNair – paras. [0190] and [0195]: the method of McNair discloses displaying questions, for example by radio buttons or check boxes, which cannot be answered by the patient’s medical record and provide the caregiver the opportunity to input the answer. And “[i]n some embodiments, the missing information prompts a dynamic assessment such as the questionnaire presented in area 5050.”).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Kohli to include wherein the GUI presents areas needing additional data retrieval based on questions in the set of questions for which an answer could not be found in the patient EMR, as taught by McNair, because McNair suggests this feature is beneficial to improving identification of risk factors. 

Regarding claim 14, the Kohli discloses:
A computer program product comprising a computer readable storage medium having a computer readable program stored therein, ([0005]: disclosing a processor and memory used to identify questions and predict answers) wherein the computer readable program, when executed on at least one processor of a data processing system, causes the data processing system to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, wherein the computer readable program causes the data processing system to: ([0042]: disclosing an algorithm learned from users, for example radiologists, which predicts the most relevant data)
train, by a personalized interaction learning engine, a machine learning model comprising: (para. [0143]: the imaging related clinical context (IRCC) includes machine-learning)
monitoring interaction of a user with an electronic medical record (EMR) to identify (para. [0042]: the reference teaches monitoring “what users click on and view,” within an electronic health record to develop “usage information,” construed as a user interaction pattern) wherein the user interaction pattern comprises one or more natural language questions entered by the user into an input device (para. [0042]: the users click on and view specific parts of the patient and image-specific information, construed as one or more questions entered by the user) and submitted to a cognitive question answering system (para. [0156]: questions are analyzed by a machine learning system, construed as submitted to a cognitive question answering system. Note: Examiner is construing the term “questions” to include patterns of data or document requests);
identifying a first set of questions within a predetermined set of questions that match the one or more questions entered by the user; (para. [0042]: the system identifies patterns of what users clicked on and viewed is construed as a first set of questions, and patient and image-specific information from disparate source systems (para. [0039]), construed as a predetermined set of questions);
correlating the one or more questions entered by the user to the first set of questions; and (para. [0042]: the data patterns/questions are interpreted to gain context, such as to identify underlying conditions (see para. [0044]), construed as correlating the questions entered by the user to the first set of questions);
training the machine learning model based on the correlation between the one or more questions entered by the user and the first set of questions; (para. [0031]: the deep learning model incorporates “feedback to learn over time how to best select and present relevant clinical data,” which includes the patterns of usage, construed as training the machine learning model based on the interaction patterns);
monitor, by an interaction monitoring component executing within the question prediction and answering engine, interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern; (para. [0042]: monitoring “what users click on and view,” (users include care providers, see para. [0086]), construed as medical professionals);
apply, by a question selection component executing within the question prediction and answering engine, the machine learning model to the medical professional interaction pattern (para. [0042]: a “deep learning algorithm,” construed as a machine learning model, is applied to the usage information) to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR (para. [0042]: the system identifies data patterns/questions from multiple users to gain context, construed as a second set of questions, from disparate source systems (para. [0039]), construed as a predetermined set of questions) wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern; (para. [0042]: the IRCC provides clinical decision support, such as determining a question of interest to a user (construed as a determining the set of questions that correlate to the interaction pattern), see paras. [0031]);
submit, by a question submission component executing within the question prediction and answering engine, the second set of questions to the cognitive question answering system; (para. [0156]: the prior identified patterns/gained contexts, construed as the second set of questions, are analyzed by a machine learning system, construed as submitted to a cognitive question answering system);
receive, by an answer processing component executing within the question prediction and answering engine, answers to the second set of questions from the cognitive question answering system based on the patient EMR; (para. [0158]: the usage patterns/questions, are received by a relevancy algorithm to determine an indication of relevancy, construed as an answer);
process, by the answer processing component, the answers to the second set of question to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and ([0044]: the context (including reasons for an exam or underlying patient conditions) is interpreted to answer queries, such as a patient’s underlying condition);
output, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional. ([0041]: the system displays pertinent information to the user).
Kohli discusses using [0161] using natural language processing for documentation and that user data requests are monitored; However Kohli, does not explicitly recite where the user’s data requests that are monitored are in the form of natural language questions.
McNair teaches that it is old and well known in the art of data entry and analysis for healthcare analytics at the time of filing to include: natural language questions (para. [0167]: to track and use data requests in the form of natural language questions, such as “do you have swelling in your ankles or legs?” (Fig. 5E) to improve convenience of diagnosis. [0194] teaches scenarios where questions are based on the providers specialty and patient’s condition).
Therefore, it would have been obvious to one having ordinary skill in the art of data entry and analysis for healthcare analytics at the time of filing to modify the data requests in Kohli to include natural language questions, as taught by McNair, in order to improve convenience and diagnoses. 

Regarding claim 16, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses:
determine a context of the interaction of the medical professional with the patient EMR; and (Kohli, para. [0041]: the system determines a context of a user’s usage information);
However, Kohli does not explicitly recite prioritize the set of questions based on the determined context.
McNair teaches that it is old and well known in the art of healthcare at the time of filing to include: prioritize the second set of questions based on the determined context.  (McNair – paras. [0165] and [0167]: the method, 4900 includes a making a clinical decision related a health condition that determines subsequent questions in a series of questions based on the answer to an earlier question, e.g., the earlier question determines the context of the interaction and the subsequent questions are prioritized based on the earlier question).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Kohli to include prioritize the set of questions based on the determined context, as taught by McNair, because McNair suggests this feature is beneficial to improving predictive, preventative, screening and monitoring services. 

Regarding claim 18, the combination discloses each of the limitations of claim 17 as discussed above, and further discloses:
wherein processing the answers to the second set of questions comprises modifying a form of the answers to be included in a graphical user interface (GUI).  (Kohli, para. [0041]: the system displays pertinent information in a condensed format, construed as modifying the form of the answers).

Regarding claim 20, the McNair discloses:
An apparatus comprising: ([0042]: disclosing a system for users, for example radiologists, which predicts the most relevant data)
a processor; a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, wherein the instructions cause the processor to: ([0005]: disclosing a processor and memory used to identify questions and predict answers)
training, by a personalized interaction learning engine, a machine learning model, comprising: (para. [0143]: the imaging related clinical context (IRCC) includes machine-learning);
monitoring interaction of a user with an electronic medical record (EMR) to identify (para. [0042]: the reference teaches monitoring “what users click on and view,” within an electronic health record to develop “usage information,” construed as a user interaction pattern) wherein the user interaction pattern comprises one or more questions entered by the user into an input device (para. [0042]: the users click on and view specific parts of the patient and image-specific information, construed as one or more questions entered by the user) and submitted to a cognitive question answering system (para. [0156]: questions are analyzed by a machine learning system, construed as submitted to a cognitive question answering system. Note: Examiner is construing the term “questions” to include patterns of data or document requests);
identifying a first set of questions within a predetermined set of questions that match the one or more questions entered by the user (para. [0042]: the system identifies patterns of what users clicked on and viewed is construed as a first set of questions, and patient and image-specific information from disparate source systems (para. [0039]), construed as a predetermined set of questions);
correlating the one or more questions entered by the user to the first set of questions; and (para. [0042]: the data patterns/questions are interpreted to gain context, such as to identify underlying conditions (see para. [0044]), construed as correlating the questions entered by the user to the first set of questions);
training the machine learning model based on the correlation between the one or more questions entered by the user and the first set of questions; (para. [0031]: the deep learning model incorporates “feedback to learn over time how to best select and present relevant clinical data,” which includes the patterns of usage, construed as training the machine learning model based on the interaction patterns);
monitor, by an interaction monitoring component executing within the question prediction and answering engine, interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern; (para. [0042]: monitoring “what users click on and view,” (users include care providers, see para. [0086]), construed as medical professionals);
apply, by a question selection component executing within the question prediction and answering engine, the machine learning model to the medical professional interaction pattern (para. [0042]: a “deep learning algorithm,” construed as a machine learning model, is applied to the usage information) to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR (para. [0042]: the system identifies data patterns/questions from multiple users to gain context, construed as a second set of questions, from disparate source systems (para. [0039]), construed as a predetermined set of questions) wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern; (para. [0042]: the IRCC provides clinical decision support, such as determining a question of interest to a user (construed as a determining the set of questions that correlate to the interaction pattern), see paras. [0031]);
submit, by a question submission component executing within the question prediction and answering engine, the second set of questions to the cognitive question answering system; (para. [0156]: the prior identified patterns/gained contexts, construed as the second set of questions, are analyzed by a machine learning system, construed as submitted to a cognitive question answering system);
receive, by an answer processing component executing within the question prediction and answering engine, answers to the second set of questions from the cognitive question answering system based on the patient EMR; (para. [0158]: the usage patterns/questions, are received by a relevancy algorithm to determine an indication of relevancy, construed as an answer);
process, by the answer processing component, the answers to the second set of question to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and ([0044]: the context (including reasons for an exam or underlying patient conditions) is interpreted to answer queries, such as a patient’s underlying condition);
output, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional. ([0041]: the system displays pertinent information to the user).
Kohli discusses using [0161] using natural language processing for documentation and that user data requests are monitored; However Kohli, does not explicitly recite where the user’s data requests that are monitored are in the form of natural language questions.
McNair teaches that it is old and well known in the art of data entry and analysis for healthcare analytics at the time of filing to include: natural language questions (para. [0167]: to track and use data requests in the form of natural language questions, such as “do you have swelling in your ankles or legs?” (Fig. 5E) to improve convenience of diagnosis. [0194] teaches scenarios where questions are based on the providers specialty and patient’s condition).
Therefore, it would have been obvious to one having ordinary skill in the art of data entry and analysis for healthcare analytics at the time of filing to modify the data requests in Kohli to include natural language questions, as taught by McNair, in order to improve convenience and diagnoses. 

Regarding claim 23, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
examining features from the user interaction pattern; (Kohli, paras. [0031] – [0042]: the IRCC selects questions based on characteristics, such as what users click on and view, construed as features of the patterns of usage)
treating the features as if they are evidence passages or portions for candidate answers to a question; and (Kohli, paras. [0043] – [0044]: the features are treated as data, construed as evidence)
determining which questions from a predetermined set of questions the evidence passages would answer. (Kohli, para. [0044]: the questions are answered using evidence, such as reasons for the exam and exam context).

Regarding claim 24, the combination discloses each of the limitations of claim 21 as discussed above, and further discloses:
submitting each question from a predetermined set of questions to the cognitive question answering system to determine a set of evidence passages or portions that support an answer to each question; and (Kohli, para. [0044]: the questions are answered by the IRCC using evidence, such as reasons for the exam and exam context).
determining which sets of evidence passages or portions match the user interaction pattern.  (Kohli, para. [0031] and [0140]: the IRCC answers questions such as, “What are the patient's underlying conditions, including condition severity and impacted body region,” which are part of the interaction pattern, and includes determining a question of interest, which may come from a set of questions, such as the “two main question”).

Regarding claim 27, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
examining features from the user interaction pattern; (Kohli, paras. [0031] – [0042]: the IRCC selects questions based on characteristics, such as what users click on and view, construed as features of the patterns of usage)
treating the features as if they are evidence passages or portions for candidate answers to a question; and (Kohli, paras. [0043] – [0044]: the features are treated as data, construed as evidence)
determining which questions from a predetermined set of questions the evidence passages would answer. (Kohli, para. [0044]: the questions are answered using evidence, such as reasons for the exam and exam context).

Regarding claim 28, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
submitting each question from a predetermined set of questions to the cognitive question answering system to determine a set of evidence passages or portions that support an answer to each question; and (Kohli, para. [0044]: the questions are answered by the IRCC using evidence, such as reasons for the exam and exam context)
determining which sets of evidence passages or portions match the user interaction pattern. (Kohli, para. [0031] and [0140]: the IRCC answers questions such as, “What are the patient's underlying conditions, including condition severity and impacted body region,” which are part of the interaction pattern, and includes determining a question of interest, which may come from a set of questions, such as the “two main question”).

Regarding claim 29, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
examining features from the user interaction pattern; (Kohli, paras. [0031] – [0042]: the IRCC selects questions based on characteristics, such as what users click on and view, construed as features of the patterns of usage)
treating the features as if they are evidence passages or portions for candidate answers to a question; and (Kohli, paras. [0043] – [0044]: the features are treated as data, construed as evidence)
determining which questions from a predetermined set of questions the evidence passages would answer. (Kohli, para. [0044]: the questions are answered using evidence, such as reasons for the exam and exam context).

Regarding claim 30, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
submitting each question from a predetermined set of questions to the cognitive question answering system to determine a set of evidence passages or portions that support an answer to each question; and (Kohli, para. [0044]: the questions are answered by the IRCC using evidence, such as reasons for the exam and exam context).
determining which sets of evidence passages or portions match the user interaction pattern.  (Kohli, para. [0031] and [0140]: the IRCC answers questions such as, “What are the patient's underlying conditions, including condition severity and impacted body region,” which are part of the interaction pattern, and includes determining a question of interest, which may come from a set of questions, such as the “two main question”).

Claims 2 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0156921 to Kohli, et al. (“Kohli”) in view of U.S. Patent Publication No. 2015/0193583 to McNair, et al. (“McNair”) in further view of U.S. Patent App. Pub. No. 2002/0065686 to Monteleone, et al. (“Monteleone”).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
 monitor the interaction of the medical professional with the EMR comprises detecting an interaction from the set consisting of a portions of the EMR the medical professional views order in which the medical professional views EMR portions, the medical professional hovering a cursor over a particular location in the EMR, or the medical professional zooming on the at least a portion of the patient EMR.  (Monteleone, paras. [0033] and [0039]: Monteleone teaches a user interface for accessing patient information where a doctor can select a patient from a list via a mouse click. A doctor would have to hover over a particular patient, construed as hovering over a particular location in the EMR, before the patient is selected from the list.) to provide a faster, more effective and user friendly means for navigating patient medical data associated with groupings of patients in a network environment including accessing, correlating, tracking and displaying patient medical information derived from a plurality of sources. Monteleone, para. [0004]. 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Kohli to provide monitoring of user’s interaction with a record, as taught by Monteleone, to obtain user preferences and make more accurate diagnosis predictions. 

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses:
Monteleone teaches that it is old and well known in the art of healthcare to monitor the interaction of the medical professional with the EMR comprises detecting an interaction from the set consisting of portions of the EMR the medical professional views, drill down an order in which the medical professional views EMR portions, the medical professional hovering a cursor over a particular location in the EMR, or the medical professional zooming on the at least a portion of the patient EMR.  (Monteleone, paras. [0033] and Monteleone teaches a user interface for accessing patient information where a doctor can select a patient from a list via a mouse click. A doctor would have to hover over a particular patient, construed as hovering over a particular location in the EMR, before the patient is selected from the list.) to provide a faster, more effective and user friendly means for navigating patient medical data associated with groupings of patients in a network environment including accessing, correlating, tracking and displaying patient medical information derived from a plurality of sources. Monteleone, para. [0004].
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of McNair to provide monitoring of user’s interaction with a record, as taught by Monteleone, to obtain user preferences and in turn make more accurate diagnosis predictions. 

Response to Applicant’s Arguments
A call was placed to the Applicant after final rejection to tell the Practitioner to either call the Examiner or use the Automated Interview Request to request an interview. 

Applicant’s arguments and amendments, filed on 4/26/2021, with respect to the 35 USC § 101 rejection of claim 1 have been considered and are persuasive. 

Applicant’s arguments and amendments, filed on 4/26/2021, with respect to the 35 USC § 103 rejection of claims 4, 6, 11, 12, and 16 have been considered but are not persuasive. 
Applicant’s initial argument regarding changing the rejection of the independent claims from a § 102 rejection to a § 103 rejection is incorrect. Applicant states that: 
Applicants note that the Office Action states that Applicants’ arguments are not persuasive; however, the Examiner changed the rejection of many claims, including the independent claims, from a § 102 rejection to a § 103 rejection. This 
	
Only the new amendments added in the response dated 10/20/2020 were rejected with a new reference. Specifically, McNair was used to teach the “natural language questions” limitation added to the claims dated 10/20/2020. Applicant is reminded of the ethical obligation not to make false statements as a person representing applicants or other parties before the Office. The Practitioner is encouraged to review the USPTO Rules of Professional Conduct, which are available at https://www.uspto.gov/sites/default/files/documents/Final_Rule.pdf. 
Applicant argues, without providing any evidence or reasons why, that Kohli fails to disclose: “monitoring interaction of a user with an EMR to identify a user interaction pattern that comprises one or more questions entered by the user into an input device.” This limitation does not exist in the claims, as amended. 
Applicant argues, without providing any evidence or reasons why, that Kohli fails to disclose: “monitoring interaction of a user with an EMR to identify a user interaction pattern that comprises one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system.” This limitation does not exist in the claims, as amended. 
Applicant argues, without providing any evidence or reasons why, that Kohli fails to disclose: “identifying a first set of questions within a predetermined set of questions that match the one or more questions entered by the user.” The argument is not persuasive. Contrary to Applicant’s assertion, a broadest reasonable interpretation does not require that the reference “expressly [teach] that these data include questions.”
Applicant argues, without providing any evidence or reasons why, that Kohli fails to disclose: “correlating the one or more questions entered by the user to the first set of questions.” Contrary to the Applicant’s statement that the Office Action “proffers no analysis as to why the 
Applicant argues, without providing any evidence or reasons why, that Kohli fails to teach: “training the machine learning model based on the user interaction pattern and the correlation between the one or more questions entered by the user and the first set of questions.” Kohli teaches incorporating into the deep learning model (machine learning), feedback to learn over time how to best select and present relevant clinical data (train the model), which includes the patterns of usage (user interaction pattern) to answer questions by a physician. 
Applicant argues, without providing any evidence or reasons why, that Kohli fails to teach: “applying the machine learning model to a medical professional interaction pattern to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR, wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern.” Kohli teaches: a deep learning algorithm (machine learning) to provide clinical decision support (determining questions). The argument is not persuasive. “Decision support” includes “information to assist in a more definitive, efficient diagnosis,” Kohli, para. [0125], which would include questions because “’questions’ include patterns of data or document requests.” 
Applicant’s arguments with respect to “natural language questions,” Claim 4, Claim 11, and Claim 12 are not clear. Applicant is encouraged to review MPEP section 2141 regarding obviousness rejections. 

With regard to Claims 24 Applicant’s argument is not persuasive. Kohli teaches that the questions are answered by the IRCC using evidence, such as reasons for the exam and exam context. Paras. 0044. 
With regard to claims 2 and 5, Applicant states, without providing any evidence or reasons why, McNair and Kohli fail to teach: “monitoring interaction of a user with an electronic medical record (EMR) to identify a user interaction pattern, wherein the user interaction pattern comprises one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system; identifying a first set of questions within a predetermined set of questions that match the one or more natural language questions entered by the user; correlating the one or more natural language questions entered by the user to the first set of questions; and, training the machine learning model based on the user interaction pattern and the correlation between the one or more natural language questions entered by the user and the first set of questions, wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern.” The argument has been considered, but it is not persuasive.  
For the reasons set forth in the 35 USC § 103 rejection of claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 above, Kohli, McNair, and Monteleone render amended claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686